 Case 2:17-cr-00697-SJO Document 148 Filed 03/28/19 Page 1 of 3 Page ID #:2336



 1   HILARY POTASHNER (Bar No. 167060)
     Federal Public Defender
 2   CRAIG A. HARBAUGH (Bar No. 194309)
     (E-Mail: Craig_Harbaugh@fd.org)
 3   Deputy Federal Public Defender
     321 East 2nd Street
 4   Los Angeles, California 90012-4202
     Telephone: (213) 894-4740
 5   Facsimile: (213) 894-0081
 6   Attorneys for Defendant
     DANIEL FLINT
 7
                               UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
                                     WESTERN DIVISION
10
     UNITED STATES OF AMERICA,                     Case No. CR 17-697-SJO
11
                  Plaintiff,                       EX PARTE APPLICATION TO
12                                                 RELIEVE OFFICE OF THE
           v.                                      FEDERAL PUBLIC DEFENDER
13                                                 AND APPOINT CJA COUNSEL;
     DANIEL FLINT,                                 DECLARATION OF COUNSEL;
14                                                 [PROPOSED] ORDER
                  Defendant.
15
16
17         The Office of the Federal Public Defender, by and through his attorney of record,
18   Deputy Federal Public Defender Craig A. Harbaugh, hereby applies ex parte to this
19   Honorable Court for an order relieving the Office of the Federal Public Defender as
20   counsel of record and appointing a member of the indigent defense panel to represent
21   Daniel Flint for all further proceedings.
22   //
23   //
24
25
26
27
28
 Case 2:17-cr-00697-SJO Document 148 Filed 03/28/19 Page 2 of 3 Page ID #:2337



 1        This application is based on the attached declaration of counsel.
 2
                                          Respectfully submitted,
 3
                                          HILARY POTASHNER
 4                                        Federal Public Defender
 5
 6   DATED: March 28, 2019             By /S/ Craig A. Harbaugh
 7                                       CRAIG A. HARBAUGH
                                         Deputy Federal Public Defender
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
 Case 2:17-cr-00697-SJO Document 148 Filed 03/28/19 Page 3 of 3 Page ID #:2338



 1                        DECLARATION OF CRAIG A. HARBAUGH
 2            I, Craig A. Harbaugh, declare:
 3            1.    I am an attorney with the Office of the Federal Public Defender for the
 4   Central District of California. I am licensed to practice law in the State of California
 5   and I am admitted to practice in this Court. I have been appointed to represent Mr.
 6   Flint in United States v. Flint, CR 17-697-SJO.
 7            2.    On October 19, 2018, Mr. Flint was found guilty by jury trial to Count
 8   One of the single count indictment and is awaiting sentencing on April 29, 2019. The
 9   parties entered into two stipulations setting and continuing the briefing schedule.
10   Currently, the defense must file a reply brief no later than April 8, 2019.
11            3.    Chief Deputy Federal Public Defender Cuauhtemoc Ortega has determined
12   that our office can no longer represent Mr. Flint due to a conflict of interest. Mr.
13   Ortega instructed me to inform the Court that a conflict of interest exists, to apply for
14   relief from representation, and to seek appointment of conflict-free counsel for Mr.
15   Flint.
16            4.    Assistant United States Attorney Ian Yanniello advised me on March 27,
17   2019, that the government takes no position on this application.
18            5.    For these reasons, I respectfully request that the Court relief the Office of
19   the Federal Public Defender from representation of Mr. Flint, and appoint him counsel
20   from the Criminal Justice Act Panel.
21            I declare under penalty of perjury under the laws of the United States of America
22   that the foregoing is true and correct.
23
24            Executed on March 28, 2019, at Los Angeles, California.
25
26                                             /s/ Craig A. Harbaugh
                                               Craig A. Harbaugh
27
28
                                                    3
